If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
               revision until final publication in the Michigan Appeals Reports.




                       STATE OF MICHIGAN

                        COURT OF APPEALS


GEORGE JAPPAYA,                                                 UNPUBLISHED
                                                                July 8, 2021
            Plaintiff/Counterdefendant-
            Appellee/Crossappellant,

v                                                               No. 349247
                                                                Oakland Circuit Court
F.G.Y., INC., a/k/a FGY INC., JOE KARMO,                        LC No. 2016-155024-CB
NIDHAL KARMO, YOUSIF KALASHO, and
LUMIA KALASHO,

            Defendants/Counterplaintiffs/Third-
            Party Defendants-
            Appellants/Crossappellees,

and

CHASE MANHATTAN MORTGAGE
CORPORATION and BANK OF AMERICA,

            Defendants/Counterplaintiffs-Third-
            Party Plaintiffs,

and

SHAWN JAPPAYA, JAPPAYA LAW, PLC, and
JAMAL ALNAKSHABANDI,

            Third-Party Defendants..


GEORGE JAPPAYA,

            Plaintiff/Counterdefendant-Appellee,

v                                                               No. 349610
                                                                Oakland Circuit Court


                                            -1-
F.G.Y., INC., a/k/a FGY INC, JOE KARMO,                           LC No. 2016-155024-CB
NIDHAL KARMO, and YOUSIF KALASHO,

              Defendants/Counterplaintiffs/Third-
              Party Plaintiffs-Appellants,

and

CHASE MANHATTAN MORTGAGE
CORPORATION and BANK OF AMERICA,

              Defendants/Counterplaintiffs/Third-
              Party Plaintiffs,

and

SHAWN JAPPAYA, JAPPAYA LAW, PLC, and
JAMAL ALNAKSHABANDI,

              Third-Party Defendants.


Before: K. F. KELLY, P.J., and SHAPIRO and SWARTZLE, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.


                                                           /s/ Douglas B. Shapiro




                                             -2-